UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 03-1776


In Re:   ALAN J. CILMAN,
                                                               Debtor,

-----------------------

ALAN J. CILMAN,
                                               Plaintiff - Appellant,
           versus

MARIN COUNTY DISTRICT ATTORNEY; VIRGINIA
DEPARTMENT OF SOCIAL SERVICES, Child Support
Enforcement,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (CA-03-272-A; BK-01-12387; AP-02-08114-RGM)


Submitted:   December 18, 2003             Decided:   January 14, 2004


Before LUTTIG, SHEDD, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Alan J. Cilman, Appellant Pro Se. Kevin Osborne Barnard, Edward
Meade Macon, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond,
Virginia; Tex Ritter, DEPARTMENT OF CHILD SUPPORT SERVICES, Novato,
California, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:
              Alan J. Cilman appeals from the district court’s order

affirming the order of the bankruptcy court dismissing without

prejudice his complaint against the Virginia Department of Social

Services and the Department of Child Support Services for the

County of Marin, California.                Because the action was dismissed

without prejudice, it is not appealable. See Domino Sugar Corp. v.

Sugar Workers’ Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir.

1993).      A dismissal without prejudice is a final order only if “‘no

amendment      [in    the   complaint]       could       cure   the    defects       in    the

plaintiff’s case.’” Id. at 1067 (quoting Coniston Corp. v. Village

of Hoffman Estates, 844 F.2d 461, 463 (7th Cir. 1988)).                                    In

ascertaining whether a dismissal without prejudice is reviewable in

this court, the court must determine “whether the plaintiff could

save his action by merely amending his complaint.”                          Domino Sugar,

10   F.3d    at    1066-67.      In   this    case,       Cilman      may    move    in    the

bankruptcy        court   to   reopen   his    case       and   to    file     an   amended

complaint in which he may be able to assert claims not barred by

sovereign      immunity.        Therefore,         the    dismissal         order    is    not

appealable.          Accordingly,     we    dismiss       the   appeal       for    lack    of

jurisdiction. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.

                                                                                   DISMISSED




                                           - 2 -